         Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 1 of 21

                                                                                           US009222768B2


(12) United States Patent                                           (10) Patent No.:                       US 9.222,768 B2
       Ernst et al.                                                 (45) Date of Patent:                             Dec. 29, 2015

(54) SUPPLEMENTAL SCENE REFERENCE                                                     (2013.01); A61B5/0088 (2013.01); A61B
       SURFACE DEVICES FOR                                                     5/706 (2013.01); G06T 7/004 (2013.01); G06T
       THREE-DIMIENSIONAL MAPPING                                                  7/0042 (2013.01); A61 B 5/0084 (2013.01);
                                                                              A61B 2019/505 (2013.01); A61B 2019/5295
(76) Inventors: Maurice Moshe Ernst, Jerusalem (IL);                              (2013.01); A61C 9/004 (2013.01); G06T
                Micha Geffen, Moshav Gillon (IL); Uri                                              2207/30036 (2013.01)
                Raz, Tel Aviv (IL); Udi Cohen, Tel              (58) Field of Classification Search
                  Adashim (IL); Uri Neta, Koranit (IL)                   USPC ................ 382/100, 128, 154:433/25, 28, 33,
                                                                                       433/37 44, 50, 55, 68,72–75, 140,196,
(*) Notice:       Subject to any disclaimer, the term of this                     433/215; 600/407, 414-417,424 426,429,
                  patent is extended or adjusted under 35                                               600/431,476,587, 590
                  U.S.C. 154(b) by 1067 days.                            See application file for complete search history.
(21) Appl. No.:         12/665,747                              (56)                        References Cited
(22) PCT Filed:         Jun. 25, 2008                                               U.S. PATENT DOCUMENTS
                                                                       5,857,853 A *         1/1999 van Niftericket al. ......... 433.68
(86). PCT No.:           PCT/B2O08/O52528                              6,108,497    A *      8/2000    Nakayama et al. ........... 348,140
      S371 (c)(1),                                                     6,648,640    B2 *    1 1/2003   Rubbert et al. ................. 433/24
                                                                       6,925, 198   B2 *      8/2005   Scharlack et al. .         ... 38.2/128
      (2), (4) Date:    Dec. 21, 2009                                  8,491.306    B2 *     7/2013    Raby et al. .................... 433/214
(87) PCT Pub. No.: WO2009/001298                                                     (Continued)
     PCT Pub. Date: Dec. 31, 2008                               Primary Examiner — Eric Rush
(65)                   Prior Publication Data                   (57)                          ABSTRACT
       US 2010/O17942O A1           Jul. 15, 2010               Supplemental reference surface devices are provided for use
                                                                in three-dimensional modeling of intra-oral scenes using
            Related U.S. Application Data                       identifiable positional characteristics from structured illumi
                                                                nation or other techniques. Reference surface devices having
(60) Provisional application No. 60/937,048, filed on Jun.      at least one substantially plane Smooth non-polished face are
     26, 2007.                                                  disclosed for locating the positions of intra-oral features, and
                                                                for Stitching together separate 3D tiles according to the iden
(51) Int. Cl.                                                   tifiable positional characteristics. Reference can be attached
     G06K 9/00                (2006.01)                         to an intra-oral feature in or adjacent to the imaged intra-oral
     G0IB II/24               (2006.01)                         scene. Disclosed are reference Surface devices having orien
     G06T 700                 (2006.01)                         tation and position indicia, as well as reference Surface
     A6 IB5/00                (2006.01)                         devices having a multiplicity of faces distributed in spatial
     A61B 9/00                (2006.01)                         position and angular orientation to facilitate correlation of 2D
     A61C 9/00                (2006.01)                         images obtained by imaging systems in different positions.
(52) U.S. Cl.
       CPC .............. G0IB II/24 (2013.01); A61B5/0073                          24 Claims, 9 Drawing Sheets

                                       SO1                      -      517


                              519




                                                    508
         Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 2 of 21


                                                        US 9.222,768 B2
                                                                 Page 2

(56)                  References Cited                                    2006, OO7281.0   A1*   4, 2006 Scharlack et al. ............ 382,154
                                                                          2006/0083422     A1*   4, 2006 Ernst et al. ......       ... 382,154
               U.S. PATENT DOCUMENTS                                      2006, O1541.98   A1*   T/2006 Durbinet al. ................. 433,215
                                                                          2006/0212260     A1    9, 2006 Kopelman et al.
 2002/00284.18 A1* 3/2002 Faraget al. ..................... 433/29
 2003/OO.12423 A1* 1/2003 Boland et al. ................. 382,154
 2003/0219148 A1 11/2003 Scharlack et al.                             * cited by examiner
    Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 3 of 21


U.S. Patent       Dec. 29, 2015   Sheet 1 of 9          US 9.222,768 B2




                111


                                                       105




                         FIG. 1 (PRIOR ART)
    Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 4 of 21


U.S. Patent       Dec. 29, 2015   Sheet 2 of 9          US 9.222,768 B2




                                                 207




                                          203

                         FIG. 2 (PRIOR ART)
    Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 5 of 21


U.S. Patent       Dec. 29, 2015   Sheet 3 of 9          US 9.222,768 B2




                            FIG. 3 (PRIOR ART)
    Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 6 of 21


U.S. Patent       Dec. 29, 2015   Sheet 4 of 9          US 9.222,768 B2




      FIG. 4
    Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 7 of 21


U.S. Patent       Dec. 29, 2015   Sheet 5 Of 9          US 9.222,768 B2
    Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 8 of 21


U.S. Patent       Dec. 29, 2015   Sheet 6 of 9          US 9.222,768 B2




                                                 601




                                          u-r               621
    Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 9 of 21


U.S. Patent       Dec. 29, 2015   Sheet 7 Of 9          US 9.222,768 B2
   Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 10 of 21


U.S. Patent       Dec. 29, 2015   Sheet 8 of 9         US 9.222,768 B2



               801                ATTACH
                            REFERENCE SURFACE
                             MOUNTING POINT TO
                            INTRA-ORAL FEATURE


               803         PROVIDESTRUCTURED
                          LLUMINATION FOR INTRA
                          ORAL SCENE INCLUDING
                           REFERENCE SURFACE
                                  FACE

               805
                                    y
                           CAPTURE 2D IMAGE OF
                             INTRA-ORAL SCENE
                           INCLUDING REFERENCE
                               SURFACEFACE


               807         IDENTIFY POSITION AND
                          ORIENTATION INDICAON
                            REFERENCE SURFACE
                            FACE IN CAPTURED 2D
                                    IMAGE

               809
                                    y
                         COMPUTE 3D POSITION OF
                           FACE OF REFERENCE
                         SURFACE IN CAPTURED 2D
                                 IMAGE


               811
                         COMPUTE 3D POSITION OF
                           REFERENCE SURFACE
                             MOUNTING POINT


                                  FG. 8
   Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 11 of 21


U.S. Patent       Dec. 29, 2015   Sheet 9 Of 9         US 9.222,768 B2



                            POSITION AND MOUNT
                            REFERENCE SURFACE
                          RELATIVE TO INTRA-ORAL
                                   SCENE




                           PROVIDE STRUCTURED
                         ILLUMINATION FOR INTRA
                          ORAL SCENE INCLUDING
                            REFERENCE SURFACE




                          CAPTURE FIRST IMAGE OF
                             INTRA-ORAL SCENE
                           INCLUDING REFERENCE
                          SURFACE AND COMPUTE
                             FIRST 3D DATA SET




                          CAPTURE SECOND IMAGE
                           OF INTRA-ORAL SCENE
                           INCLUDING REFERENCE
                          SURFACE AND COMPUTE
                            SECOND 3D DATA SET




                          STITCH FIRST 3D DATASET
                          WITH SECOND 3D DATASET
                          USING 3D INFORMATION OF
                            REFERENCE SURFACE




                                   Fig 9
        Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 12 of 21


                                                       US 9,222,768 B2
                                1.                                                                       2
        SUPPLEMENTAL SCENE REFERENCE                                      triangulation against the corresponding image of the patterns
              SURFACE DEVICES FOR                                         projected onto a plane Surface, because the 3D model math
          THREE-DIMIENSIONAL MAPPING                                      ematically contains Substantially the same 3D information as
                                                                          the 2D image correlated with the structured illumination. A
            CROSS REFERENCE TO RELATED                                    similar correspondence exists for other 2D imaging tech
                   APPLICATIONS                                           niques that result in 3D models (such as 2D stereo pairs). In
                                                                          this regard, 2D images containing 3D information, Such as 2D
   This application claims the benefit of priority to U.S. Patent         images of the structured illumination, and the corresponding
Application Ser. No. 60/937,048, filed on Jun. 26, 2007,                  mathematical 3D models are, to Some extent, interchange
entitled “Supplemental Scene Reference Surfaces For Three            10
                                                                          able. Therefore, in the present application, references to a
Dimensional Mapping and incorporated herein in its entirety               “2D image' of a scene and references to a "3D model of the
by reference.                                                             scene derived from the 2D image are understood to refer to
                FIELD OF THE INVENTION                                    similar data, the only difference being that the data points
                                                                     15   inherent in the 2D image of the scene are not processed,
   The present invention relates to computerized modeling of              whereas the data points inherent in the corresponding 3D
three-dimensional objects, and, more particularly, to appara              model have been processed. The term “2D imaging system
tus and methods for Supplementing scenes with reference                   herein denotes the apparatus for capturing a 2D image of a
Surface devices for improved model rendering.                             scene, including, but not limited to those illuminated by pat
                                                                          terns of structured illumination; and the term "3D imaging
            BACKGROUND OF THE INVENTION                                   system' herein denotes a 2D imaging system in conjunction
                                                                          with apparatus for obtaining 3D information, including, but
   A common method of making a three-dimensional (herein                  not limited to apparatus for projecting structured illumination
also denoted as “3D) mathematical model of the surfaces of                patterns. The processing of 2D position data to obtain 3D
a scene is to project light reference patterns onto the scene,       25   positioning information, such as processing the data of struc
take an image of the scene showing the projected patterns                 tured illumination patterns, is well-known in the prior art and
(herein referred to as “structured illumination'), and then               is considered herein as an inherent capability in a 3D imaging
analyze the imaged patterns in comparison with an image of                system.
the same patterns projected onto a plane Surface. By precisely               A restriction in using the above-described structured illu
measuring the respective displacements of the projected pat          30   mination method, however, results from the fact that the pro
terns in the image of the scene against the positions of the              jected light patterns have a two-dimensional (herein also
matching patterns in the reference image, it is possible to               denoted as “2D) extent over the scene surfaces. This is
employ triangulation to determine the positions of the scene              necessary in order to provide the capability of matching the
Surfaces along the axis normal to the image plane, and thus               light patterns with their corresponding patterns in the refer
obtain relative 3D positions of the scene surfaces for use in        35 CCC SCCC.
constructing a mathematical model of the scene Surfaces.                     As a consequence, there are limitations in the 3D models of
Both regular and random patterns are used in structured illu              intra-oral scenes produced by Such a method. In particular,
mination.                                                                 the following limitations are noted:
   It is noted that structured illumination is only one of several        Edge Imaging Limitations
means of obtaining 3D information about intra-oral scenes.           40      FIG. 1 illustrates a view of a tooth 101 (conceptualized as
Other means include, but are not limited to: stereo optical               a labial surface of a lower incisor) on which is projected a
imaging; and ultrasound. Various techniques are discussed                 structured illumination pattern extending over an area 103.
and disclosed in U.S. Pat. No. 6,402.707 to one of the present            Area 103 exhibits a perimeter 103a and a center position
inventors. Thus, the background and principles of the present             103b. Typically, in a normal projection onto a flat surface,
invention are not limited to use in conjunction with structured      45   area 103 has a square aspect ratio with a side length 103c
illumination, but apply to other means of obtaining 3D infor              denoted hereinas “S”. As described above, in order to achieve
mation about intra-oral scenes, in general herein denoted as              pattern matching, the structured illumination pattern requires
“imaging of an intra-oral Scene'. It is therefore understood              a minimum 2D area, here shown as area 103. Center position
that in the present application, structured illumination is used          103b defines the x-y position of the pattern for modeling
only as a non-limiting example to illustrate the application         50   work. As a result, the effective portion of tooth 101 which can
and use of embodiments of the present invention. Structured               be modeled by using structured illumination in this fashion is
illumination is important in dental applications because of the           denoted by a boundary 105, which is nominally a distance S/2
ability to provide 3D models of intra-oral scenes with a mini             from the edge of tooth 101. This limitation is shown in FIG. 1
mal amount of equipment. The interior of the human mouth                  near an edge 113 of the tooths occlusal surface. When pro
presents a relatively small cavity in which to insert imaging        55   jecting the structured illumination with the center 103b on
equipment, and the use of structured illumination, as                     boundary 105, such as in a location 107, the position can be
described above, is well-suited to intra-oral use.                        accurately determined. When going outside boundary 105,
   The term “intra-oral scene” herein denotes any collection              however, such as in a location 109, a portion 111 of the
of intra-oral objects, artifacts, Surfaces, or features, which can        structured illumination is lost, and thus the pattern may not be
be visualized and modeled, including, without limitation,            60   matchable with the corresponding pattern projected on the
both natural and artificial features. Three-dimensional mod               reference plane.
els of intra-oral Scenes Support various aspects of dental prac              The distance S/2 from the edge is not a precisely-deter
tice.                                                                     mined limit, because there may be cases where the pattern of
   It is also noted that the 2D image of a scene on which                 the structured illumination can be matched over a smaller
structured illumination patterns have been projected, and            65   area. Conversely, if the structured illumination is not pro
from which 3D position data can be derived, is in some sense              jected normally to the surface, the structured illumination will
equivalent to the 3D model which results therefrom through                be distorted by a factor of 1/(sin C.), where C. is the incident
        Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 13 of 21


                                                       US 9,222,768 B2
                                 3                                                                       4
angle of the projection. Thus, in cases where the incident                crown to replace a missing lower incisor. Abutment 307 is
angle is less than 90°, the boundary limit will be more than S/2          affixed to an implant (not shown), and examples of abutment
from the edge of the tooth.                                               307 include, but are not limited to: implant abutments; heal
Stitching Discontinuity Limitations                                       ing abutments; healing caps; and impression abutments.
   3D objects scenes generally cannot be visualized com                   Teeth 301, 303, and 305 can be imaged using structured
pletely from a single direction, but must be visualized from a            illumination, and their positions thus determined Abutment
number of positions. That is, a 3D model typically must be                307, however is considerably smaller than the teeth, and is
constructed from the results of a set of separate imaging                 comparable in size to area 103 for the projected patterns. In
operations performed in different positions and/or in different           addition, abutment 307 may be reflective or otherwise not
directions, each of which results in an incomplete portion of        10
                                                                          Suitable for pattern projection. In this manner, structured illu
a 3D model. Combining the separate 3D model portions (also                mination cannot be used to determine the precise position of
referred to as “tiles') resulting from these separate operations          abutment 307, and this is another limitation of the methodol
is generally referred to as “stitching. In order to stitch                Ogy.
together the separate 3D model tiles—that is, to stitch the
incomplete 3D model tiles derived therefrom and thereby              15      Some attempts to overcome the imaging limitations of the
obtain a unified 3D model, the different separate 3D models               prior art were described in U.S. Pat. No. 6,925, 198, to Schar
need to have a certain amount of overlapping or common                    lack et al. 198 describes a method and system for creating
features, by which the stitching regions can be identified. If            three-dimensional models of implant-bearing dental arches,
the separate 3D model tiles do not have such common fea                   and other anatomical fields of view, employs three-dimen
tures, there is typically no way to Stitch them together to               sional scanning means to capture images of an anatomical
obtain a unified 3D model.                                                field of view wherein there have been positioned (and pref
   FIG. 2 illustrates the stitching limitations resulting from            erably affixed to an anatomical feature) one or more three
using structured illumination for intra-oral 3D imaging. A                dimensional recognition objects having a known geometry,
tooth 201 (conceptualized as a lower incisor) is shown in side            Such as a pyramid or a linked grouping of spheres. Image
view, with a labial surface 203 and a lingual surface 205. A         25   processing Software is employed to locate and orient said
projection system (not shown) projects structured illumina                recognition objects as reference data for Stitching multiple
tion patterns (not shown) onto the Surfaces for imaging with              images and thereby reconstructing the scanned field of view.
imaging systems capable of capturing images of the struc                  Recognition objects placed in areas of low feature definition
tured illumination for comparison with the patterns againstan             enhance the accuracy of three-dimensional modeling of Such
image of those patterns on a reference Surface device, as            30 aaS.
previously discussed.                                                        US Patent Application Publication No. 2008/0002869 to
   An imaging system in a position 215 is capable of captur               Scharlacket al., describes a three-dimensional-based model
ing 3D information of surface 203 in a region 207. An imag                ing method and system designed for dentistry and related
ing system in a position 219 is capable of capturing 3D                   medical (and appropriate non-medical) applications. Data
information of surface 205 in a region 209. However, because         35   capture means produces a point cloud representing the three
of the edge imaging and Surface area limitations as discussed             dimensional Surface of an object (e.g., dental arch). Three
above, a region 211 and a region 213 adjacent to the edge of              dimensional recognition objects are provided, particularly
the tooth’s occlusal Surface cannot be satisfactorily imaged.             within those areas in the image field that have low image
Likewise, an imaging system in a position 217 is generally                definition, and particularly in Such of these areas that appear
incapable of rendering any images in a region 221 connecting         40   in overlapping portions of at least two images, to provide the
labial surface 203 with lingual surface 205. In such a case,              three-dimensional image processing Software with position,
there is no way to Stitch the images produced by a 3D imaging             angulation, and orientation information Sufficient to enable
system in position 215 with the images produced by a 3D                   highly accurate combining (or 'stitching”) of adjoining and
imaging system in position 219. Thus, the use of structured               overlapping images. Alignment, and creation of aligned
illumination for intra-oral 3D imaging may result in discon          45   related objects or models thereof. Such as maxillar and man
tinuities that make stitching difficult or impossible.                    dibular arches, is facilitated.
   It is noted that the same imaging system may be used in                   There is thus a need for, and it would be highly-desirable to
different positions. Thus, in FIG. 2, the same imaging system             have, apparatus and methods for use in 3D modeling of intra
may be sequentially used in positions 215, 217, and 219. It is            oral features in dental applications that overcome the afore
the positions of the imaging system which are necessarily            50   mentioned limitations of structured illumination and other
different for multiple 3D model imaging, rather than the                  means of 2D imaging. This goal is met by the present inven
imaging systems themselves. Similarly, the other figures of               tion.
the present application relate to different imaging system
positions, rather than different imaging systems themselves.                          SUMMARY OF THE INVENTION
Of course, separate imaging systems may also be employed             55
for each different position without limitation in this regard.               It is a goal of the present invention to extend the 3D mod
Limitations in Imaging and Modeling of Special Features                   eling capabilities of imaging systems, such as those employ
   Small objects and other special intra-oral features often              ing structured illumination. It is also a goal of the present
lack sufficient surface area for satisfactory 3D reconstruction           invention to provide more accurate positioning information
from projection of structured illumination patterns. Even if         60   for imaging systems, including, but not limited to those
3D reconstruction is achieved, there may be insufficient 3D               employing structured illumination.
area in the tile to enable stitching to another tile. In addition,           To attain these goals, embodiments of the present invention
if a feature has a polished or reflective surface, structured             provides for supplemental reference surface devices to
illumination patterns typically are not visible when projected            increase the richness of the intra-oral Scene in a calibrated
onto Such features.                                                  65   fashion that facilitates determining the precise 3D positions
  This limitation is illustrated in FIG.3, for anabutment 307,            of intra-oral features and the Stitching together of separate
shown as being located in position for the placement of a                 tiles by providing increased imaged area.
        Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 14 of 21


                                                       US 9,222,768 B2
                               5                                                                       6
    Embodiments of the present invention also facilitate deter             c. a storage medium for said array, said storage medium
mining the angulation and position of intra-oral features, such               operative to allow projecting said array;
as abutments, teeth, false teeth and other prosthetic elements.            d. a first image of said array projected on a reference
   Therefore, according to the present invention there is pro                 Surface
vided a reference Surface device for use with imaging of an         5      e. a projector for projecting said array from said storage
intra-oral scene, the reference Surface device including: (a) at               medium onto the intra-oral scene at a first angle;
least one Substantially plane non-polished Smooth face opera               fan acquiring means for acquiring a second image of said
tive to providing an identifiable positional characteristic; and               array projected on the intra-oral scene from a second
(b) a mounting point operative to attach to a feature having a                 angle;
substantially fixed location relative to the intra-oral scene:      10     g. a position calculator for calculating the two-dimensional
wherein the providing an identifiable positional characteristic                relative positions of said random patterns based on the
is operative to provide information for determining the three                  relative positions thereof in an image:
dimensional spatial position and orientation of the face rela              h. a pattern-matching means for matching said random
tive to the intra-oral scene.                                                  one-dimensional patterns in said first image with said
   The reference surface device of the present invention            15         random one-dimensional patterns in said second image:
allows for the stitching together of separate tiles of very small          i.a parallax calculator for calculating the parallax between
areas within the mouth, such as a single tooth, oran abutment.                 said random patterns in said first image with said ran
Additionally, the reference surface device may be used for                     dom patterns in said second image;
imaging of the entire inner mouth.                                         j. a position calculator for calculating a three-dimensional
   In addition, according to the present invention there is                    relative positions of said random patterns based on said
provided a reference Surface device including at least one                    two-dimensional relative positions and said parallax:
orientation indicium having a predetermined position relative                 and
to the face; and at least one position indicium having a pre               k. a modeling means for constructing a three-dimensional
determined position relative to the face.                                     model of the intra-oral scene based on said three-dimen
   The reference surface device of the present invention may        25         sional relative positions.
be used in conjunction, with an imaging system, Such as the                 Some embodiments of the present invention are directed to
systems disclosed in WO2007/080563, to Ernst et al., incor               a system for real time intra-orally acquiring and registering
porated herein by reference in its entirety.                             three-dimensional measurements and images of intra-oral
   Some embodiments of the present invention are directed to             objects and features, where the intra-oral objects and features
a system for three-dimensional modeling of the Surface fea          30   are located inside the oral cavity of a dental patient; the
tures of an intra-oral scene fora dental application, the system         system including: a) a reference Surface device as described
comprising:                                                              herein; b) an intra-oral fixed global registration position
  a. a reference surface device as described herein;                     inside the oral cavity of the dental patient, the intra-oral fixed
  b. a two-dimensional array of a plurality of random two                global registration position is definable in terms of global
     dimensional patterns;                                          35   coordinate space of the oral cavity, the global coordinate
  c. a storage medium for said array, said storage medium                space is associated with a fixed global reference coordinate
     operative to allow projecting said array;                           system, the global coordinate space includes a plurality of
  d. a first image of said array projected on a reference                intra-oral local coordinate spaces in the oral cavity; c) a
     Surface                                                             measuring and imaging device for measuring and imaging the
  e. a projector for projecting said array from said storage        40   intra-oral objects and features located in the oral cavity, rela
     medium onto the intra-oral scene at a first angle;                  tive to the same intra-oral fixed global registration position;
  fan acquiring means for acquiring a second image of said               and d) a mobile registration device for measuring and record
     array projected on the intra-oral scene from a second               ing global positions and orientations of the measuring and
     angle;                                                              imaging device, relative to the same intra-oral fixed global
  g. a first position calculator for calculating the two-dimen      45   registration position.
     sional relative positions of said random patterns based                Moreover, according to Some embodiments of the present
     on the relative positions thereof in an image;                      invention, there is provided a method for determining the
  h. a pattern-matching means for matching said random                   position of an intra-oral feature, including: (a) providing a
     two-dimensional patterns in said first image with said              reference surface device; (b) attaching the reference surface
     random two-dimensional patterns in said second image:          50   device mounting point to the intra-oral feature; (c) imaging
  i.a parallax calculator for calculating the parallax between           the intra-oral scene and the reference surface device face; (d)
     said random patterns in said first image with said ran              capturing a two-dimensional image of the intra-oral scene
     dom patterns in said second image;                                  and the reference surface device face; (e) identifying the
  j. a second position calculator for calculating a three-di             position and orientation indicia on the reference Surface
     mensional relative positions of said random patterns           55   device face in the two-dimensional image; and (f) computing
     based on said two-dimensional relative positions and                a three-dimensional position of the reference surface device
     said parallax; and                                                  mounting point as the position of the intra-oral feature.
  k. a modeling means for constructing a three-dimensional                  Furthermore, according to Some embodiments of the
     model of the intra-oral scene based on said three-dimen             present invention, there is provided a method for producing a
     sional relative positions.                                     60   three-dimensional model of an intra-oral scene including: (a)
   Some further embodiments of the present invention are                 providing a reference Surface device; (b) positioning the ref
directed to a system for three-dimensional modeling of the               erence Surface device relative to the intra-oral scene; (c)
Surface features of an intra-oral scene for a dental application,        attaching the mounting point to a feature having a substan
the system comprising                                                    tially fixed location relative to the intra-oral Scene; (d) imag
  a. a reference surface device as described herein;                65   ing the intra-oral scene and the reference Surface device,
  b. a two-dimensional array of a plurality of random one                including at least one identifiable positional characteristic on
     dimensional patterns;                                               the reference Surface device; (e) capturing, from a first posi
           Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 15 of 21


                                                      US 9,222,768 B2
                              7                                                                         8
tion, a first two-dimensional image of the intra-oral scene             cavity, relative to at least one identifiable positional charac
including the reference Surface device and the at least one             teristic of the reference surface device; and
identifiable positional characteristic; (f) obtaining a first              a mobile registration device for measuring and recording
three-dimensional model from the first two-dimensional                  global positions and orientations of the measuring and imag
image; (g) capturing, from a second position, a second two              ing device, relative to the same intra-oral fixed global regis
dimensional image of the intra-oral Scene including the ref             tration position.
erence Surface device: (h) obtaining a second three-dimen                  In an embodiment, the measuring and imaging device is
sional model from the second two-dimensional image; and (i)             operative to provide structured illumination.
stitching the first three-dimensional model to the second          10
                                                                           In an embodiment, the measuring and imaging device is
three-dimensional model according to the at least one identi            further operative to provide the identifiable positional char
fiable positional characteristic.                                       acteristic by a display of the structured illumination.
   There is therefore provided, in accordance with an embodi               In an embodiment, the measuring and imaging device is
ment of the invention, a reference device, including: a refer           operative to apply a visible pattern on the at least one Sub
ence surface including at least one substantially plane non        15   stantially plane non-polished Smooth face of the reference
polished smooth face operative to provide an identifiable               Surface device.
positional characteristic; and                                            There is additionally provided, in accordance with an
   a mounting element attached to the reference surface, the            embodiment of the invention, a method for determining the
mounting element including a mounting point adapted to be               position of an intra-oral feature, including:
attached to a feature having a Substantially fixed location               providing a reference Surface device in a mouth of a patient
relative to the intra-oral scene;                                       So as to attach a reference surface device mounting point to
  the identifiable positional characteristic is at a predeter           the intra-oral feature;
mined spatial position from the mounting point for providing              imaging the intra-oral scene and the reference surface face
information for determining the three-dimensional spatial               thereby capturing a two-dimensional image of the intra-oral
position and orientation of the face relative to the intra-oral    25   scene and the reference Surface face; and
SCCC.                                                                     identifying the position and orientation indicia on the ref
   In an embodiment, the reference Surface includes a plural            erence Surface device face in the two-dimensional image
ity of faces.                                                           thereby determining a three-dimensional position of the
   In an embodiment, the plurality of faces is spatially dis            mounting point as the position of the intra-oral feature.
tributed.                                                          30     In an embodiment, the imaging step includes providing
  In an embodiment, the plurality of faces is spatially dis             structured illumination.
tributed in at least two dimensions.                                       In an embodiment, the method further includes displaying
  In an embodiment, the plurality of faces is spatially dis             the structured illumination so as to provide the identifiable
tributed in three dimensions.                                           positional characteristic.
  In an embodiment, at least Some of the faces are on a sector     35      In an embodiment, the imaging step further includes pro
of at least one prism.                                                  viding a cursor over the two-dimensional image.
   In an embodiment, at least one prism includes a plurality of            In an embodiment, the method further includes locating the
the prisms.                                                             cursor over the two-dimensional image.
   In an embodiment, at least some of the faces are formed by              In an embodiment, the method further includes computing
a pyramidal depression of the faces on a sector of a prism.        40   a three-dimensional position of the face from the two-dimen
   In an embodiment, the plurality of faces comprises a plu             Sional image.
rality of prisms.                                                          There is still additionally provided, in accordance with an
   In an embodiment, the plurality of faces is further distrib          embodiment of the invention, a method for producing a three
uted in an angular orientation.                                         dimensional model of an intra-oral Scene including:
   In an embodiment, the mounting point is in a predeter           45      providing a reference Surface device;
mined angular orientation relative to the face.                            positioning the reference surface device relative to the
  In an embodiment, the reference surface device further                intra-oral scene;
includes at least one of:                                                  attaching the mounting point to a feature having a Substan
  an orientation indicium having a predetermined position               tially fixed location relative to the intra-oral scene:
     relative to the face; and                                     50      imaging the intra-oral Scene and the reference Surface,
  a position indicium having a predetermined position rela              including at least one identifiable positional characteristic on
     tive to the face.                                                  the reference surface;
  In an embodiment, the reference surface device includes at              capturing, from a first position, a first two-dimensional
least one orientation indicium and at least one position indi           image of the intra-oral scene including the reference Surface
cium.                                                              55   and the at least one identifiable positional characteristic;
  In an embodiment, the reference surface device includes a               obtaining a first three-dimensional model from the first
plurality of orientation indicia and a plurality of position            two-dimensional image:
indicia.                                                                  capturing, from a second position, a second two-dimen
   There is also provided, in accordance with an embodiment             sional image of the intra-oral scene including the reference
of the invention, a system for real time intra-orally acquiring    60   Surface;
and registering three-dimensional measurements and images                  obtaining a second three-dimensional model from the sec
of intra-oral objects and features, the intra-oral objects and          ond two-dimensional image; and
features are located inside the oral cavity of a dental patient;           stitching the first three-dimensional model to the second
the system including:                                                   three-dimensional model according to the at least one identi
  a reference surface device;                                      65   fiable positional characteristic.
  a measuring and imaging device for measuring and imag                    In an embodiment, at least one identifiable positional char
ing the intra-oral objects and features located in the oral             acteristic is a pattern of structured illumination.
        Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 16 of 21


                                                       US 9,222,768 B2
                                 9                                                                       10
   In an embodiment, at least one identifiable positional char              FIG. 4 illustrates a reference surface device 400 according
acteristic is a visible pattern applied to the at least one face.        to an embodiment of the present invention, having position
                                                                         and orientation indicia, for precisely locating the position of
       BRIEF DESCRIPTION OF THE DRAWINGS                                 an intra-oral feature. These indicia provide precise optical
                                                                         reference points for determining the location of a specific
  The invention will now be described in connection with                 point in the intra-oral Scene, such as a point on an intra-oral
certain preferred embodiments with reference to the follow               feature. The term “intra-oral feature’ herein denotes any fea
ing illustrative figures so that it may be more fully understood.        ture within the oral cavity having a substantially fixed loca
   With specific reference now to the figures in detail, it is           tion relative to an intra-oral scene, including, but not limited
stressed that the particulars shown are by way of example and       10
                                                                         to: natural features, such as teeth, gums, and bone, and parts
for purposes of illustrative discussion of the preferred                 thereof, and artificial features, such as implants, abutments,
embodiments of the present invention only and are presented              prostheses, fixtures, appliances, and parts thereof. The term
in the cause of providing what is believed to be the most                “substantially fixed location' in the context of an intra-oral
useful and readily understood description of the principles
and conceptual aspects of the invention. In this regard, no         15   scene herein denotes the position of a feature which remains
attempt is made to show structural details of the invention in           in a fixed location relative to the intra-oral scene over a period
more detail than is necessary for a fundamental understand               of time necessary for satisfactory intra-oral 3D modeling. A
ing of the invention, the description taken with the drawings            normal, healthy tooth is a non-limiting example of a feature
making apparent to those skilled in the art how the several              having a Substantially fixed location in the context of an
forms of the invention may be embodied in practice.                      intra-oral Scene of adjacent teeth. The tongue, lips, etc., how
   FIG. 1 shows a front view of a tooth with prior-art limiting          ever, are features which do not have a substantially fixed
boundaries for structured illumination.                                  location.
   FIG. 2 shows a side view of a tooth showing prior-art                    In order to derive 3D information from 2D images, the 2D
limitations of Stitching discontinuity from front imaging to             images typically must have at least one identifiable positional
back imaging.                                                       25   characteristic for use in making a triangulation measurement
   FIG.3 shows prior-art limitations of using structured illu            to determine 3D positional data. There are various prior art
mination to model the position of an abutment.                           ways to provide identifiable positional characteristics,
   FIG. 4 shows a reference Surface device according to an               including, but not limited to:
embodiment of the present invention, having position and                    i. structured illumination, which, as previously discussed,
orientation indicia.                                                30          provides identifiable positional characteristics via pat
   FIG.5 shows a compound reference surface device accord                       terns of projected light;
ing to an embodiment of the present invention, having a                     ii. Stereo imaging, which provides identifiable positional
multiplicity of angularly-distributed reference faces.                          characteristics by imaging identifiable positional char
   FIG. 6A shows a reference surface device according to                      acteristics that are inherent in the scene itself.
another embodiment of the present invention, having a mul           35      The term “pattern herein denotes any visibly-identifiable
tiplicity of angularly-distributed reference faces.                      characteristic in a scene or image.
   FIG. 6B shows a compound reference surface device                        According to an embodiment of the present invention,
according to yet another embodiment of the present inven                 reference surface device 400 has a face 401 which is substan
tion, having angularly-displaced reference Surface devices of            tially plane, and with a non-polished smooth visible exterior.
the configuration shown in FIG. 6A.                                 40   The reference surface device may be made out of any suitable
   FIG. 7 illustrates a non-limiting use of a reference surface          rigid, inert, biocompatible material or combinations of Such
device to provide Stitching continuity for multiple images of            materials, such as, but not limited to, white plastic, aluminum
an intra-oral scene, according to an embodiment of the                   or titanium.
present invention.                                                         The term “substantially plane' in the context of a face of a
   FIG. 8 is a flowchart of a method according to the present       45   reference surface device herein denotes that the deviation
invention of using a reference surface device as in FIG. 4 to            from planarity of the face may be safely ignored in compari
determine the position of an intra-oral feature.                         son with the depth resolution of the 3D imaging system.
   FIG. 9 is a flowchart of a method according to an embodi              Having the face Substantially plane is advantageous for pro
ment of the present invention, for obtaining multiple images             jecting and utilizing the patterns of structured illumination.
of an intra-oral scene and for Stitching the multiple images        50   Reference surface devices according to embodiments of the
together.                                                                present invention have at least one substantially plane non
                                                                         polished Smooth face whose geometrical extent is sufficient
          DESCRIPTION OF THE PREFERRED                                   for displaying patterns of structured illumination and thereby
                 EMBODIMENTS                                             provide information for determining the 3D spatial position
                                                                    55   and orientation thereof relative to the intra-oral scene; and the
  The principles and operation of a method according to the              term “reference surface device' herein denotes a device or
present invention may be understood with reference to the                apparatus having at least these properties.
drawings and the accompanying description.                                  The term “non-polished smooth herein denotes that the
Reference Surface Device for Locating the Position of an                 Surface irregularities of the face are such that incident light
Intra-Oral Feature                                                  60   rays thereupon are substantially scattered over a relatively
   In the detailed description, numerous specific details are            large solid angle, but that the Surface irregularities are not
set forth in order to provide a thorough understanding of the            perceived on a macroscopic scale. That is, the Surface irregu
invention. However, it will be understood by those skilled in            larities are large compared to the wavelength of the incident
the art that these are specific embodiments and that the                 light, but are small compared to the patterns of structured
present invention may be practiced also in different ways that      65   illumination projected thereon. The desired quality is that the
embody the characterizing features of the invention as                   face provides a suitable surface for the display of structured
described and claimed herein.                                            illumination patterns projected thereupon, visible from vari
        Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 17 of 21


                                                       US 9,222,768 B2
                               11                                                                     12
ous angles, without coherently reflecting the incident light             thereof. Procedures for making such attachments also
rays or causing visible distortion of the patterns.                      include, but are not limited to physical processes, such as:
   In an embodiment of the present invention, the face is also           increasing the roughness of a surface to facilitate adhesion;
prepared so that the minimum amount of visible light is                  heating or cooling of a material matrix; hardening or soften
absorbed thereby, the maximum amount being scattered from                ing of a material matrix; applying heat and/or pressure to a
the face. In another embodiment, the face is uniformly scat              Viscous material matrix; causing a phase change in a material
tering of all visible wavelengths. In a further embodiment, the          matrix; and deforming, expanding, or contracting of a mate
face has a peak of scattering at a selected wavelength range             rial.
corresponding to the wavelength range of the incident struc                 In an embodiment of the present invention, the mounting
tured illumination.                                                 10
   In an embodiment of the present invention, a face has no              point (such as mounting point 411) is located on an axis that
inherent identifiable positional characteristic; an identifiable         is normal to a face of the reference Surface device (Such as
positional characteristic is provided by a pattern of structured         face 401). In another embodiment, the axis is on the geometri
                                                                         cal center of the face.
illumination projected on the face.
   According to further embodiments of the present inven            15      According to embodiments of the present invention, the
tion, reference surface device 400 is positioned in the oral             dimensions of face 401 should be made as large as possible,
cavity such that the structured illumination projected onto the          while not interfering with viewing the intra-oral scene by the
intra-oral scene is also projected onto face 401.                        2D imaging apparatus. In an embodiment of the present
   In another embodiment of the present invention, a face is             invention, the face is at least 2 mm wide and 2 mm long. In
provided with an inherent identifiable positional characteris            another embodiment of the present invention, the bases of
tic by applying a visible pattern on the face. Visible patterns          orientation indicia 403 and 407 are nominally at least 0.33
are applied to the face by means including, but not limited to:          mm in length.
printing: embossing: engraving; painting, etching; stamping:             Method of Determining Location of an Intra-Oral Feature
and molding. Reference Surface devices according to this                 using a Reference Surface Device
embodiment can be used with ordinary illumination and Ste           25      According to an embodiment of the present invention, a
reo imaging.                                                             method for the use of a reference surface device as shown in
   According to embodiments of the present invention, face               FIG. 4 is illustrated in FIG. 8. In a step 801, a reference
401 has at least one orientation indicium 403, and preferably            surface device (such as reference surface device 400 in FIG.
a multiplicity of Such orientation indicia, Such as a second             4) is attached via the mounting point thereof (such as mount
orientation indicium 407. Orientation indicium 403 is cut out       30   ing point 411 in FIG. 4) to the intra-oral feature whose 3D
from the face, whereas orientation indicium 407 protrudes                position is to be determined. Attachment may be effected by
from the face. The purpose of orientation indicia is to unam             any of the means previously discussed.
biguously identify the precise orientation of reference surface             In a step 803, the intra-oral scene is provided with struc
device 400 in an image thereof. In an embodiment of the                  tured illumination projected in Such a manner as to include at
present invention, the orientation indicia are geometrical          35   least one face of the reference surface device (such as face 401
characteristics of the boundary of a face, as shown in FIG. 4.           in FIG. 4). In an embodiment of the present invention, the
A non-limiting shape for orientation indicia is triangular, as in        intra-oral Scene also includes at least one additional fixed
cut-out orientation indicium 403, having an invisible baseline           feature other than the intra-oral feature whose position is to be
413 on the perimeter of face 401 and whose apex 409 points               determined, and the structured illumination is also projected
to the interior of face 401. Solid orientation indicium 407 is      40   onto the additional fixed feature.
also of a non-limiting triangular shape, with a baseline 415 on             In a step 805, a 2D image of the intra-oral scene is captured,
the perimeter of face 401, but whose apex 405 points away                which includes the reference surface device. In an embodi
from face 401. Orientation indicia 403 and 407 are readily               ment of the present invention, the captured 2D image also
visible in an image and thereby establish an unambiguous                 includes at least one additional fixed feature other than the
orientation for reference surface device 400. Furthermore,          45   intra-oral feature whose position is to be determined, as dis
apex 409 and apex 405 establish precise points for the 3D                cussed above.
position and orientation of a line connecting them. Even if                 In an optional step 807, the position and orientation indicia
one or both of apex 409 and apex 405 are not visible in an               (such as position indicia 405 and 409; and orientation indicia
image, the positions thereof can be precisely determined by              407 and 403, respectively, in FIG. 4) of the reference surface
extending the triangular boundaries of orientation indicia 403      50   device are identified. In an embodiment of the present inven
and 407, respectively.                                                   tion, this identification is done automatically by software
   According to embodiments of the present invention, refer              which analyzes the captured 2D image from step 805. In
ence Surface device 400 also includes a mounting point 411,              another embodiment of the present invention, this identifica
whose 3D positions relative to face 401 and the orientation              tion is done by an operator, Such as at a computer, terminal, or
and position indicia thereof are predetermined and known.           55   console displaying the captured 2D image. Using a cursor, the
According to embodiments of the present invention, mount                 operator identifies the position indicia (Such as position indi
ing point 411 includes provision for the attachment thereof to           cia 405 and 409) by manually placing the cursor over each of
an intra-oral feature whose position within the intra-oral               the position indicia and indicating that the cursor is so placed,
scene is to be determined, in Such a manner as to physically             for example by pressing a key, clicking a pointing device
support the face thereof in a substantially fixed position          60   button, or performing an equivalent action. In yet another
within the oral cavity relative to the intra-oral scene. Attach          embodiment of the present invention, the identification is
ment means include, but are not limited to: Screw fasteners;             done automatically by Software and confirmed by an operator,
spring fasteners; clamps; wires; elastics; heat-shrink fasten            who accepts the identification, for example by pressing a key,
ers; friction fasteners; wrap fasteners; Snap fasteners; fabric          clicking a pointing device button, or performing an equivalent
fasteners, including VELCRO; magnetic fasteners; mechani            65   action. The terms “identify”, “identifying, and various
cal fasteners; adhesives, tapes, glues, cements, epoxies,                inflected forms thereof, in the context of position indicia,
waxes, putties, plasters, and like materials; and combinations           herein denotes not only indicating that a particular feature is
         Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 18 of 21


                                                          US 9,222,768 B2
                              13                                                                          14
a position indicium, but also determining the precise 2D                     same intra-oral Scene from different positions in the oral
location thereof in the 2D image.                                            cavity, and thus is advantageous for correlating different 2D
   In a step 809, the 3D position of at least one face of the                images of structured illumination, and thereby Stitching the
reference surface device (such as face 401 in FIG. 4) within                 different images together, in effect correlating different 3D
the intra-oral scene are computed, by triangulation on the                   models of the same intra-oral scene. FIG. 2 and the previous
patterns of structured illumination, using methods as known                  discussion thereof illustrate the limitations in the prior art
in the art, and by use of the known locations of the position                which the present invention overcomes. Reference surface
indicia (such as position indicia 405 and 409), and by com                   devices according to embodiments of the present invention
puting the angle of the reference face, likewise using the                   may thereby be used to correlate multiple 3D models other
patterns of structured illumination as known in the art. The            10
                                                                             wise lacking common data, as illustrated in FIG. 2 and dis
reference surface device of the present invention may be used                cussed previously.
in conjunction with Suitable imaging systems, such as, but not
limited to, those described in U.S. Pat. No. 6,402.707, issued                  In an embodiment of the present invention, the reference
to Ernst, incorporated herein in its entirety by reference.                  surface device faces are spatially distributed in two dimen
   The system used in conjunction with the reference may be             15   sions. In another embodiment of the present invention, the
constructed and configured for real time intra-orally acquir                 reference surface device faces are spatially distributed in
ing and registering three-dimensional measurements and                       three dimensions.
images of intra-oral objects and features, where the intra-oral                 In another embodiment of the present invention, the mul
objects and features are located inside the oral cavity of a                 tiplicity of faces includes faces which are geometrically simi
dental patient. Such a system may comprise, for example: (a)                 lar. In a further embodiment of the present invention, the
an intra-oral fixed global registration position inside the oral             multiplicity of faces includes faces which are geometrically
cavity of the dental patient, the intra-oral fixed global regis              congruent. In still another embodiment of the present inven
tration position is definable in terms of global coordinate                  tion, the multiplicity of faces includes faces which are dis
space of the oral cavity, the global coordinate space is asso                tributed uniformly in position. In yet a further embodiment of
ciated with a fixed global reference coordinate system, the             25   the present invention, the multiplicity of faces includes faces
global coordinate space includes a plurality of intra-oral local             which are distributed uniformly in angular orientation.
coordinate spaces in the oral cavity; (b) a measuring and                       FIG. 5 illustrates a reference surface device 501 according
imaging device for measuring and imaging the intra-oral                      to an embodiment of the present invention, for correlating
objects and features located in the oral cavity, relative to the             multiple intra-oral Scenes, to enhance and facilitate the Stitch
same intra-oral fixed global registration position; and (c) a           30   ing of those scenes.
mobile registration device for measuring and recording glo                      Reference surface device 501 features a multiplicity of
bal positions and orientations of the measuring and imaging                  substantially plane smooth non-polished faces, such as a face
device, relative to the same intra-oral fixed global registration            509 and a face 511, which are uniformly distributed in spatial
position.                                                                    position (in three dimensions) and in angular orientation. In
   Aside from the positions of the indicia, 3D information              35   an embodiment of the present invention as illustrated in FIG.
about the reference surface device is not normally required.                 5, the faces are on a multiplicity of sectors, shown as a sector
   In a step 811, the 3D position of the reference surface                   503, a sector 505, and a sector 507, each of which is a sector
device mounting point (such as mounting point 411 in FIG. 4)                 of a respective prism on a common axis 508, and each of
in the intra-oral scene is computed from the known position of               which has a different nominal radius (not shown). The term
the mounting point relative to the reference face.                      40   “prism' is herein used in the geometric sense, as a polyhedron
   The mounting point is normally affixed to the intra-oral                  having two parallel polygonal faces joined by parallelogram
feature, whose position in the intra-oral scene is to be deter               faces. In an embodiment of the present invention, the full
mined. It should be noted that the 3D position of the mounting               prisms (not merely the sectors thereof) have parallel faces
point is determined in step 811, thereby the 3D position of the              each of which is a regular polygon of 36 sides, such that an
intra-oral feature is determined as being identical to that of the      45   angle 515 is 10°, so that sectors 503, 505, and 507 each
mounting point.                                                              subtend a total angle of 70°. This, along with other specific
   Using the apparatus shown in FIG. 4 and the method illus                  properties of this particular embodiment, is non-limiting; in
trated in FIG. 8, both of which are detailed above, it is pos                other embodiments of the present invention, sectors subtend
sible, in a non-limiting example, to determine the position of               different angles. In an embodiment of the present invention, a
abutment 307 shown in FIG. 3, whereas, as detailed previ                50   face has a typical nominal length 517 of approximately 2 mm,
ously, the use of prior-art methods employing structured illu                and a typical nominal thickness 519 of approximately 2 mm:
mination alone are inferior and unsatisfactory.                              the precise lengths and thicknesses of the faces depend on the
   It is noted that, according to embodiments of the present                 radius and thickness of the respective sector in which the face
invention, it is not necessary to directly determine the position            is located. In a further embodiment of the present invention,
of an intra-oral feature in the intra-oral scene. It is sufficient to   55   sectors 503, 505, and 507 each have a thickness of 2 mm. In
obtain data using the methods of the present invention relat                 this embodiment, the thickness of each face is thus 2 mm. The
ing to the face of the reference surface device and the various              lengths of the sectors vary as follows: length of the faces of
indicia thereof, in the intra-oral scene, and for the mounting               sector 503 is 2.106 mm; length of the faces of sector 505 is
point of the reference surface device to be affixed to the                   2.053 mm; and the length of the faces of sector 507 is 2.000
intra-oral feature, as detailed above.                                  60   mm. These sizes have been chosen for optimal resolution of
Reference Surface Device for Correlating Multiple 3D Mod                     structured illumination patterns while maintaining Suitable
els                                                                          distributions of faces in spatial location and angular position.
   Some additional embodiments of the present invention                      The overall thickness of reference surface device 501 is thus
provide for a reference surface device with a multiplicity of                6.0 mm. In other embodiments of the present invention, the
Substantially plane Smooth non-polished faces which are dis             65   thickness of each sector is increased to 2.5 mm and 3.0 mm,
tributed in position and in angular orientation. Such a con                  respectively, making the total thickness of the reference Sur
figuration is advantageous for capturing 2D images of the                    face device 7.5 mm and 9.0 mm, respectively.
        Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 19 of 21


                                                       US 9,222,768 B2
                           15                                                                           16
  Reference surface device 501 includes a mounting point                 205, as previously shown. As before, region 207 and region
513, which may be attached to an intra-oral feature in the               209 are the areas which may be imaged for 3D modeling, as
same manner as previously described.                                     previously detailed.
  FIG. 6A illustrates a reference surface device 601 accord                 In FIG. 2 and the description thereof, it is seen that in
ing to an embodiment of the present invention, for correlating           prior-art applications, there is insufficient correlation
multiple intra-oral scenes, to enhance and facilitate the Stitch         between a 2D image of labial surface 203 and a 2D image of
ing of those scenes. Reference Surface device 601 is a seg               lingual surface 205 to stitch the images together for a unified
ment of a prism. The full prism from which this segment is               3D model. FIG. 7, however, illustrates how the use of a
taken has two parallel faces which are regular polygons of 24            reference Surface device according to embodiments of the
sides, such that an angle 609 subtended from the axis of the
                                                                    10   present invention overcomes this limitation.
prism is 15°. Each outerface of the prism sector is indented in             Reference surface device 701 is placed within the oral
a pyramidal configuration 603, having a typical face 605 at a            cavity such that mounting point 703 is affixed to a nearby
shallow angle depressed by approximately 10°. In an embodi               intra-oral feature. Such as a tooth adjacent to tooth 201. In an
                                                                         embodiment of the present invention, mounting point 703 is
ment of the present invention, the pyramidal depressions are        15   not affixed to tooth 201 itself, in order that there be a clear
oriented such that the edges of face 605 are oriented along the          view of tooth 201 by the imaging systems (discussed below).
diagonals of the original (non-indented) prism face. In other            Thus, according to this preferred embodiment, reference Sur
embodiments of the present invention (not illustrated), the              face device 701 is in a different plane from tooth 201, and the
depressions are oriented along the bisectors of the original             attachment is to a different tooth (not shown).
(non-indented) prism face.                                                  A projection system (not shown) projects structured illu
   Reference surface device 601 includes a mounting point                mination patterns onto the intra-oral scene and reference Sur
607, which may be attached to an intra-oral feature in the               face device 701. An imaging system in a position 711 is
same manner as previously described.                                     capable of capturing a 2D image from which can be derived
  FIG. 6B illustrates a reference surface device 621 accord              3D position data of labial surface 203 in region 207, and also
ing to an embodiment of the present invention, for correlating      25   3D position data of the faces of reference surface device 701.
multiple intra-oral scenes, to enhance and facilitate the Stitch         An imaging system in a position 713 is not capable of cap
ing of those scenes. Reference surface device 621 includes a             turing a 2D image from which3D position data of the occlusal
multiplicity of reference surface devices similar to that which          surface of tooth 201 can be derived (as previously described),
is illustrated in FIG. 6A, and which are of varying sector sizes         but is capable of capturing a 2D image from which 3D data on
                                                                    30   of the faces of reference surface device 701 can be derived. An
and angular orientations. In FIG. 6B, reference surface device           imaging system in a position 715 is capable of capturing a 2D
621 is shown having two such sectors: a larger sector 623                image from which 3D position data of lingual surface 205 in
subtending an angle of 120°, and a smaller sector 625 sub                region 209 can be derived, as well as 3D position data of the
tending an angle of 105. In this embodiment, both sector 623             faces of reference surface device 701. It is noted that images
and 625 have the same radius. Sector 625 is displaced from          35   captured by imaging systems in positions 711, 713, and 715
sector 623 by a small angle (that is, the full prisms of sectors         all capture 2D images from which may be obtained 3D posi
623 and 625 are not parallel, but have axes that intersect at the        tion data of the faces of reference surface device 701, particu
displacement angle). The space between the outer reference               larly within a region 721. Therefore, by using a reference
faces of sectors 623 and 625 is filled with reference faces              Surface device according to embodiments of the present
which are approximately trapezoidal in shape. Such as a face        40   invention, it is always possible:
627.                                                                        a) to obtain a single 2D image of an intra-oral scene and to
   Reference Surface device 621 includes a mounting point                define therefrom 3D position data for correlation and efficient
629, which may be attached to an intra-oral feature in the               Stitching; and
same manner as previously described.                                        b) multiple 2D images of an intra-oral Scene which are
Method of Correlating 3D Models                                     45   sufficient to obtain 3D position data for correlation and effi
   Reference surface devices as provided by embodiments of               cient Stitching, regardless of the limitations of the objects in
the present invention may be used advantageously to correlate            the intra-oral Scene themselves.
3D models of intra-oral Scenes in a manner which overcomes                  FIG. 9 is a flowchart of a method according to an embodi
the prior-art limitations previously discussed.                          ment of the present invention, for obtaining multiple images
   FIG. 7 illustrates a non-limiting use of a reference surface     50   of an intra-oral scene and for Stitching the multiple images
device 701 to provide stitching continuity for multiple images           together. In a step 901, a reference surface device according to
of an intra-oral scene, according to an embodiment of the                the present invention (a non-limiting example of which is
present invention.                                                       reference surface device 701 in FIG. 7) is positioned in a
   Reference surface device 701 is of a configuration accord             suitable location relative to the intra-oral scene to be modeled
ing to an embodiment of the present invention, similar to           55   and mounted by affixation to an intra-oral feature. In a step
reference surface device 501 as previously discussed and                 903, structured illumination is provided by projecting pat
illustrated in FIG. 5. In the embodiment illustrated in FIG. 7           terns of structured illumination onto the intra-oral scene Such
for reference surface device 701, however, the sector is trun            that patterns thereof are also projected onto the faces of the
cated by removing the apex ataxis 508 (FIG. 5). The multi                reference surface device. In a step 905, a first 2D image of the
plicity of faces (such as face 509 and face 511) provide the        60   intra-oral Scene, including the reference Surface device, is
essential portion for reference surface device 501, and thus             captured and may be converted into a 3D data set. In a step
the bulk of the volume of reference surface device 501 is not            907, a second 2D image of the intra-oral scene, including the
necessary. Hence, in the embodiment shown in FIG. 7, most                reference surface device, is captured from a different position
of this excess volume is removed, so that reference surface              than that used to capture the first 2D image, which then may
device 701 can be placed more conveniently in the oral cavity,      65   be converted into another 3D data set. In a step 909, the first
in proximity to the intra-oral scene of interest. FIG. 7 illus           2D image converted into a 3D data set is stitched with the
trates tooth 201 having labial surface 203 and lingual surface           second 2D image, converted into a 3D data set. Based on the
        Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 20 of 21


                                                       US 9,222,768 B2
                               17                                                                        18
3D information available from the reference surface device, it               8. A reference surface device according to claim 1, wherein
is possible to stitch the first and second 3D data sets together,         said mounting point is in a predetermined angular orientation
thereby overcoming limitations in the prior art, as illustrated           relative to at least one of said plurality of faces.
in FIG. 2 and discussed previously.                                          9. A reference surface device according to claim 1, wherein
  It is noted that when a reference surface device is used in             said reference Surface device is configured for use in a system
the method illustrated in FIG. 9, it is not necessary for the             for three-dimensional modeling of Surface features of an
mounting point to be in a predetermined position or angular               intra-oral scene for a dental application.
orientation relative to the faces, because the precise location              10. A reference surface device according to claim 1,
of the mounting point is not used in the computations for                 wherein each said at least one sector is on a common axis.
Stitching the 2D images together.                                    10
                                                                             11. A reference surface device according to claim 1, further
   The references cited herein teach many principles that are             comprising at least one of
applicable to the present invention. Therefore the full con                  i) an orientation indicium having a predetermined position
tents of these publications are incorporated by reference
herein where appropriate for teachings of additional or alter                   relative to said plurality of faces; and
native details, features and/or technical background.                15      ii) a position indicium having a predetermined position
  It is to be understood that the invention is not limited in its               relative to said plurality of faces.
application to the details set forth in the description contained            12. A reference Surface device according to claim 11, com
herein or illustrated in the drawings. The invention is capable           prising at least one orientation indicium and at least one
of other embodiments and of being practiced and carried out               position indicium.
in various ways. Those skilled in the art will readily appreci               13. A reference Surface device according to claim 12, com
ate that various modifications and changes can be applied to              prising a plurality of orientation indicia and a plurality of
the embodiments of the invention as hereinbefore described                position indicia.
without departing from its scope, defined in and by the                      14. A reference surface device according to claim 1,
appended claims.                                                          wherein said at least one sector includes at least one prism,
  The invention claimed is:                                          25   wherein at least two of said plurality of faces are uniformly
   1. A reference surface device for use with imaging of an               distributed in a spatial position.
intra-oral scene, the reference Surface device comprising:                   15. A reference surface device according to claim 1,
   a) at least one sector including a length defining a first end         wherein said plurality of faces are distributed asymmetrically
      of said at least one sector, a plurality of faces, each face        in position.
      of said plurality of faces at an angular orientation with      30      16. The reference surface device according to claim 1,
      respect to each adjacent face, the plurality of faces               wherein said length defining the first end of said at least one
      extending along the length of the at least one sector, the          sector includes an arc.
      at least one sector including oppositely disposed edges               17. The reference surface device according to claim 1,
      which extend from the edges of the outermost faces to a             wherein said oppositely disposed edges taper inward from the
     second end of said at least one sector, and wherein said        35   first end to the second end.
     plurality of faces is configured to provide at least one                18. A method for determining a position of an intra-oral
     fully intraoral reference surface operative to provide an            feature in an intra-oral Scene, comprising:
     identifiable positional characteristic; and,                           a) introducing a reference surface device into a mouth of a
  b) a mounting element in communication with said second                      patient, said reference Surface device comprising:
     end of said at least one sector, wherein said identifiable      40        at least one sector including a length defining a first end
     positional characteristic is at a predetermined three-di                     of said at least one sector, a plurality of faces, each
     mensional spatial position from a mounting point                             face of said plurality of faces at an angular orientation
     adapted to be attached to a feature having a substantially                   with respect to each adjacent face, the plurality of
     fixed location relative to said intra-oral Scene, said intra                 faces extending along the length of the at least one
     oral Scene being configured to provide information for          45           sector, the at least one sector including oppositely
     determining the three-dimensional spatial position and                       disposed edges which extend from the edges of the
     orientation of a face on said reference Surface device                       outermost faces to a second end of said at least one
     relative to the intra-oral scene.                                           sector, and wherein said plurality of faces is config
   2. A reference Surface device according to claim 1, wherein                   ured to provide at least one fully intraoral reference
said reference Surface device comprises at least one prism           50          surface operative to provide an identifiable positional
including said at least one sector, and wherein each face of                      characteristic; and,
said plurality of faces includes a pyramidal depression.                       a mounting element in communication with said second
   3. A reference Surface device according to claim 2, wherein                    end of said at least one sector, wherein said identifi
said at least one prism comprises a plurality of prisms.                         able positional characteristic is at a predetermined
   4. A reference Surface device according to claim 1, wherein       55          three-dimensional spatial position from a mounting
said mounting element comprises a mounting point adapted                         point adapted to be attached to a feature having a
to be attached to a feature having a Substantially-fixed immo                    substantially fixed location relative to said intra-oral
bile location relative to the intra-oral scene.                                  scene, said intra-oral scene being configured to pro
   5. A reference surface device according to claim 1, wherein                   vide information for determining the three-dimen
said reference Surface device comprises at least one Substan         60          sional spatial position and orientation of a face on said
tially planar non-polished Smooth face.                                           reference surface device relative to the intra-oral
   6. A reference Surface device according to claim 1, wherein                    Scene,
said mounting element is fixed to said second end of said at                b) imaging the intra-oral Scene and a plurality of faces
least one sector.                                                             thereby capturing a two-dimensional image of the intra
  7. A reference surface device of claim 1, wherein said             65        oral scene and at least one of said plurality of faces;
plurality of faces are spatially distributed in at least one of             c) processing said two-dimensional image to obtain a
two-dimensions or three-dimensions.                                            three-dimensional data set; and
        Case 6:19-cv-00680-ADA Document 36-2 Filed 07/02/20 Page 21 of 21


                                                     US 9,222,768 B2
                            19                                                                         20
  d) Stitching said three-dimensional data set of said three              24. A reference surface device for use with imaging of an
     dimensional scene with another data set of another                intra-oral scene, the reference surface device comprising:
     three-dimensional scene including said reference sur                 a) at least one sector including a plurality of faces, each
     face device thereby determining said position of said                   face of said plurality of faces at an angular orientation on
     intra-oral feature.                                          5          said at least one sector, and wherein said plurality of
   19. A method according to claim 18, wherein the imaging                   faces is configured to provide at least one fully intraoral
step comprises providing structured illumination.                            reference surface operative to provide an identifiable
   20. A method according to claim 18, further comprising                    positional characteristic; and,
displaying structured illumination so as to provide said iden             b) a mounting element in communication with said at least
tifiable positional characteristic.                               1O         one sector, wherein said identifiable positional charac
   21. A method according to claim 20, wherein said imaging                  teristic is at a predetermined three-dimensional spatial
step further comprises providing a cursor over said intra-oral               position from a mounting point adapted to be attached to
SCCC.                                                                        a feature having a substantially fixed location relative to
  22. A method according to claim 21, further comprising                     said intra-oral scene, said intra-oral scene being config
locating said cursor over said intra-oral scene.                  15         ured to provide information for determining the three
  23. A method according to claim 18, further comprising,                    dimensional spatial position and orientation of a face on
between step c) and step d) an additional step of identifying                said device relative to the intra-oral scene; and,
position and orientation indicia on at least one face of said             wherein said device comprises at least one prism including
plurality of faces in said intra-oral scene thereby determining              said at least one sector, and wherein each face of said
a three-dimensional position of said mounting point as the         O         plurality of faces includes a pyramidal depression.
position of the intra-oral feature.                                                            :k   k   k   k   k
